Citation Nr: 1403459	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-26 450	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the Atlanta, Georgia RO.

In July 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In March 2013, the Veteran submitted additional evidence in support of her claim with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the March 2013 supplemental statement of the case, the Veteran submitted additional evidence to include lay statements, medical treatment records, and VA Forms 21-4142, Authorization and Consent to Release Information to VA.  

The Veteran submitted signed VA Forms 21-4142 and identified private medical treatment from Dr. Michelle Huggins, Dr. Shameka Hunt McElhaney, and Dr. Howard Colier.  The identified records have not been requested or associated with the claims file.  As a result, the case must be remanded to request the identified records. 

In addition, the Board's prior remand instructed the RO/AMC to request any VA treatment records as identified by the Veteran.  This was not accomplished.  The Veteran submitted a VA treatment record from the Atlanta, Georgia VA Medical Center; however, the RO/AMC did not initiate a request for any VA treatment records.  On remand, the RO/AMC must request all records from the Atlanta, Georgia VAMC and ask the Veteran whether she receives or received treatment from any other VA medical facility.  

Finally, the Board finds that a new VA medical opinion would be helpful in adjudicating the issue on appeal.  The Veteran was provided a VA examination in February 2013.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner discussed the evidence in the service treatment records and stated that the first evidence of joint disease was in 2005, years after active duty.  The examiner opined that the disease was due to age-related changes.  However, subsequent to the VA examination report, the Veteran submitted additional lay statements attesting to the onset and manifestations of her disability.  The examiner also did not discuss the significance, if any, of the Veteran's chronic complaints of pain first documented in October 1999, within close proximity to her separation from active service.  Thus, the Board finds that an addendum opinion must be obtained.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether she receives or received VA treatment from any facility other than the Atlanta, Georgia VAMC and request any records identified.  

Regardless of any response from the Veteran, request all records from the Atlanta, Georgia VAMC to include any associated outpatient clinics.  

2.  Request all treatment records from Dr. Michelle Huggins, Dr. Shameka Hunt McElhaney, and Dr. Howard Colier as identified by the Veteran.

In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

All development efforts with respect to this directive should be associated with the claims file.

3.  Return the claims file to the February 2013 VA examiner, if available, or to another suitably qualified examiner, to provide an addendum opinion to the February 2013 VA examination report.  The examiner should indicate that the claims file was reviewed.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability is causally or etiologically related to active service.  

In providing the above opinion, the examiner should discuss the Veteran's chronic complaints of knee pain, as first documented after service in 1999, the lay statements attesting to the onset and manifestations of the Veteran's disability, and the Veteran's own statements indicating that her knee pain onset during active service.

A complete rationale should be given for any opinion provided.
4.  Thereafter, readjudicate the issue of entitlement to service connection for a right knee disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate amount of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


